Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Drawings filed on February 17, 2021 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered at least U. S. Pat. 6,017,500 as an inventive step “Y”-type reference in the Written Opinion associated w/ PCT/US2021/18386.  The international examiner submitted that this U. S. Pat. 6,017,500 taught the base process for synthesizing LiX salts, where X may (possibly) be an anion such as sulfide (please note instant claim 21 and also col. 5 lns. 10-30 in this U. S. Pat. 6,017,500).  Lithium chloride may be reacted w/ sodium X (where X may be a sulfide): please note at least col. 3 lns. 12-17 and col. 5 lns. 55-60 in this U. S. Pat. 6,017,500, in the presence of aliphatic ketones or aliphatic alcohols: please note at least col. 4 lns. 5-15 in this U. S. Pat. 6,017,500.  The international examiner admitted and conceded that at least one difference between the Applicants’ independent claims and this U. S. Pat. 6,017,500 is that the Applicants’ independent claims specifically require the use of an anhydrous solvent, however the international examiner submitted that this difference would have been obvious to one of ordinary skill in the art as a function of the relative solubility of the reagents and also the desired water content of the final product.
This line of reasoning is not well taken by the U. S. examiner because it is not accompanied w/ the requisite motivation to provide the acknowledged difference that was not extracted from the Applicant’s own specification.  Please note that col. 3 lns. 64-67 in this U. S. Pat. 6,017,500 seems to direct the reader to the use of “semiaqueous solutions” (rather than the Applicants’ claimed use of anhydrous media).  The U. S. examiner would also like to point out that there is no motivation from either the claims or the examples set forth in this U. S. Pat. 6,017,500 to selectively choose the sulfide as the counter ion from the extensive “laundry list” of possible ions set forth in at least col. 5 lns. 14-26 in this U. S. Pat. 6,017,500 (please note that is appears that 39 distinct choices are provided in this “laundry list” of possible counter ions set forth in col. 5 lns. 16-26 in this U. S. Pat. 6,017,500).  For at least these reasons, the U. S. examiner will not offer any 102 or 103 rejections against any of the Applicants’ claims based on the teachings provided in this U. S. Pat. 6,017,500 (or any of the other less relevant art of record).  In conclusion, all of the Applicants’ claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 4,465,746 and also US 2007/0196739 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736